Filed 8/2/22 In re N.T. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re N.T. et al., Persons Coming Under
 the Juvenile Court Law.

 ORANGE COUNTY SOCIAL
 SERVICES AGENCY,
                                                                       G061016
      Plaintiff and Respondent,
                                                                       (Super. Ct. Nos. 15DP0056,
           v.                                                           15DP0057, 15DP0058)

 C.T.,                                                                 OPI NION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Isabel
Apkarian, Judge. Affirmed.
                   C.T., in pro. per., for Defendant and Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Aurelio Torre,
Deputy County Counsel, for Plaintiff and Respondent.
              C.T. (Mother) appeals from the juvenile court’s order entered on January 5,
2022, following a postpermanency periodic review hearing concerning the placement of
her three minor children: 16-year-old N.T., 15-year-old P.T., and 14-year-old D.L.1 At
the hearing, the court denied Mother’s request that the children be returned to her
immediately, but the court ordered Mother’s visitation with the children be modified
from supervised to unsupervised, a step forward toward the children’s potential return.
Mother’s overall contention is the court erred by failing to order the minors be returned to
her custody. She also presents the following four arguments: (1) the Orange County
Social Services Agency (the Agency) had not complied with the court’s orders
concerning her visitation with the children; (2) the court should have ordered sibling
visits to occur regularly; (3) the Agency’s request for Mother to again complete
reunification services violated Mother’s constitutional rights to remain silent; and (4) the
court erred by not addressing noncompliance with the Indian Child Welfare Act of 1978
(25 U.S.C. § 1901 et seq.) (ICWA). We discern no error in the juvenile court’s order and
affirm.


                                          FACTS
I. Background
              This is not Mother’s first appeal from proceedings in the juvenile court that
began when the Agency filed a dependency petition in 2015, alleging she posed a
substantial risk to the physical and emotional well-being of her then five minor children.2
Mother previously appealed following the 18-month permanency review hearing in


1
               As the children’s father did not appeal from the court’s order, he is not a
party in this appeal.
2             Two of Mother’s children have since reached the age of majority and are no
longer within the juvenile court’s jurisdiction.


                                              2
December 2017. There, the juvenile court had declined to return the children to Mother’s
custody and, instead, had ordered long-term foster care as the permanent plan for the
children. In that appeal, Mother challenged the court’s finding that returning the children
to her care posed a substantial risk of detriment to their physical or emotional well-being.
We affirmed the court’s order, finding it supported by substantial evidence. (In re C.W.
et al. (July 30, 2018, G055742) [nonpub. opn.].) The facts leading to dependency and the
family’s progress through the 18-month review are included in our prior opinion, and we
will not repeat them here except to the extent necessary to this appeal.3 Since their
removal from Mother’s custody in December 2015, N.T. and P.T. have been in eight
different placements, while D.L. has been in nine.


II. Postpermanency Review for July 2021 through December 2021
              Here, Mother is appealing from the postpermanency review hearing held in
January 2022. Postpermanency review hearings are held every six months when children
remain in long-term foster care. (Welf. & Inst. Code, § 366.3, subd. (d)(1).)4 The period
under review at this hearing was from July 2021 through December 2021.
              During the period under review, N.T. and P.T. were removed from an out-
of-county foster home, where they were living together, and placed out-of-county with a
nonrelated extended family member (NREFM). Both children reported they were happy
with their new placement. D.L., however, remained in a short term residential
therapeutic program, a group home, where he had been since at least February 2021. The
Agency was seeking a less restrictive placement for D.L. but his behavioral issues made


3            The current appeal is Mother’s fifth. In an order dated January 31, 2022,
we incorporated by reference the clerk’s transcript in Mother’s fourth appeal (case no.
G060458) into this appeal.
4            Subsequent statutory references are to the Welfare and Institutions Code
unless otherwise stated.

                                             3
placement difficult. The Agency was unable to place all three children together because
of their different level of needs and the unavailability of a foster home to accommodate
them.
              Prior to the January 2022 postpermanency review hearing, the Agency filed
its “Status Review Report” (report). The Agency recommended the children continue to
be dependent children of the court and the previously existing orders remain in full force
and effect. The Agency also recommended the court find the children’s placements were
appropriate, the permanent plan for the children continued to be appropriate, the services
provided the children were adequate, and there had been substantial compliance with the
permanent plan for the children. The permanent plan for P.T. and D.L. was foster care
placement with a fit and willing relative, and the permanent plan for N.T., given his age,
was another planned permanent living arrangement. The Agency indicated in its report
that during the period of supervision, the children had struggles with their academics,
behaviors, placement, and visitation with Mother.
              Regarding visitation, the report indicated Mother was authorized to have
six hours of monitored visitation per week with the children. During the first half of the
review period, due to the pandemic and at Mother’s request, visitation was done by video
for three hours a week. Mother had video visits and unsupervised phone calls with the
children. Visitation, however, transitioned to in-person visits during the review period.
Mother wanted visitation at certain locations near her due to her lack of transportation.
The social worker arranged for Mother to have monitored visits with the children at
locations of Mother’s choosing; the visits were two days a week, for three hours each.
D.L. consistently attended in-person visitation with Mother. N.T. and P.T.’s visitation
with Mother and D.L. was not as consistent. N.T. and P.T. cancelled or refused visitation
with Mother multiple times; Mother cancelled her visitation with the children once.
Mother cancelled her visitation another time when N.T. and P.T. were enroute but
running late. All three children declined visitation with Mother one date in December.

                                             4
The Agency contacted Mother concerning potential make-up visits, but Mother declined
them, stating she would wait to hear from the court. A social worker who observed some
of the visits noted Mother properly engaged with her children, appeared supportive, and
calmly communicated with them. She recommended Mother’s visits be unsupervised.
              All three children struggled academically, especially with distance learning
during the pandemic. N.T. was in the 11th grade and at risk of not graduating due to
missing credits from the beginning of high school. His school counselor indicated N.T.
made a huge turnaround in the second semester of his sophomore year and had continued
to make an educational comeback. Although N.T. was initially resistant to tutoring, he
had agreed to having a tutor help him in his upcoming semester. N.T. had numerous
unexcused absences for zero period, which was before school starts, and seventh period,
which was after school and was a credit recovery course.
              P.T. was in the ninth grade. He had missed a number of assignments and
as a result was failing several classes. He, too, agreed to a tutor for the upcoming spring
semester after repeatedly refusing one in the past.
              D.L. frequently refused to go to school, where he was in the eighth grade,
and he struggled when he did go. Mother, who held education rights, was resistant to
D.L. obtaining extra support at school to address his Autism and Attention Deficit
Disorder. The Agency recommended she request a student success team meeting and/or
an individualized education program evaluation for D.L., but she refused because an
evaluation had already been completed for D.L. His last educational assessment was
conducted in May 2020, and he was assessed at a third grade level. D.L.’s attendance
had recently improved but he had multiple missing assignments in various classes.
              D.L. also had difficulties at his placement with his behaviors and
interactions. He exhibited physically and verbally aggressive behaviors and issues with
self-hygiene. At the group home, he failed to follow the rules, called staff names, was
very angry, threatened to hurt a child, and bullied another child. When talking to his

                                             5
social worker, D.L. admitted to behaving poorly in the group home, explaining he did not
like being told what to do. In December 2021, he got into a verbal argument with a
resident in the home and pushed the resident into the wall; the resident requested the
police be called. D.L. was receiving mental health services and was working with his
therapist.
              At the group home, D.L. was injured while horseplaying with another
minor. He was taken to the hospital at Mother’s request, but he refused to wait to be
seen. Days later he was again taken to the emergency room and seen by a doctor.
              During the review period, Mother raised multiple concerns with the Agency
concerning the children’s well-being, safety, schooling, behaviors, and placement. In
December 2021, she filed a request with the court that the Agency be ordered to review
N.T. and P.T.’s placement with the NREFM. Mother indicated that after the children had
been placed with the NREFM, N.T. was suspended from school for five days for
damaging and stealing school property. Mother was also concerned about some of N.T.’s
social media posts and believed there was a possibility of gang activity. She stated she
had asked the Agency to remove N.T. and P.T. from their placement. Mother requested
the court order the children be returned to her home so she could provide them adequate
educational and emotional support.
              Prior to the postpermanency review hearing, the children’s social worker
talked to them about unsupervised visitation with Mother and returning home to live with
her. All three wanted unsupervised visitation with Mother. As for returning to live with
her, P.T. felt Mother would be able to keep him safe. However, he was concerned N.T.
and D.L. would not do well in the home with Mother because they are “‘hard headed’”
and Mother would not be able to handle them. N.T. was agreeable to returning home
with Mother. D.L. stated he had more freedom at his current placement and thought
living with Mother would be “‘Weird.’” He indicated he wanted to go live with Mother
if his siblings did. He felt Mother had made improvements and would be safe. All three

                                             6
children reported they did not want to be adopted and instead wanted to live with Mother
and their siblings.
               The Agency, however, had concerns about returning the children to
Mother’s custody. One of these concerns was Mother’s failure to accept responsibility
for her conduct that led to the initiation of the dependency proceedings. Mother
previously had completed some services but continued to deny abusing the children. The
Agency had recommended Mother re-enroll in therapy and parenting classes as a starting
point to determine if the children’s return to her care was possible. Mother was unwilling
to re-enroll in a parenting class, responding she had completed it years ago, and she did
not re-enroll in therapy. Another reason the Agency was concerned was Mother’s
resistance to the advice and guidance provided by the children’s care teams. The Agency
remained unconvinced Mother could safely care for the children if they were returned to
her care and concerned the children would not have the resources they need ed to be
successful.


III. Postpermanency Review Hearing
               The juvenile court held the section 366.3 postpermanent plan review
hearing on January 5, 2022, at which the Agency’s report was admitted into evidence.
Mother requested the children be immediately returned to her care “within reason.” The
Agency expressed its concerns with returning the children to Mother’s care but indicated
it was willing to assess and recommend return if Mother participated in some services.
Counsel for the children did not believe it was in the children’s best interest to
immediately return them to Mother’s custody. Children’s counsel asserted Mother
needed to show more cooperation with the Agency and take further reunification steps
before the children were returned. The court noted Mother had demonstrated complete
commitment to following up with the case. However, the court concluded based on the
evidence, the children should not be immediately returned to Mother’s care and custody.

                                              7
The court found continued supervision was necessary for all three children. The court
continued the permanency plan of foster care placement with a fit, willing relative for
P.T. and D.L. and another planned permanent living arrangement for N.T. Over the
Agency’s objection, the court ordered Mother to be given six hours of unsupervised visits
per week with the children. The court indicated it would look at the result of those visits
in determining whether return was appropriate in the future. The matter was continued
six months for the next periodic review hearing.


                                       DISCUSSION
              Unfortunately, we must begin by reiterating general principles of appellate
law and certain appellate rules of court. We are compelled to do so because Mother’s
briefing falls short of appellate standards and County Counsel requests Mother’s claims
be deemed forfeited because of these deficiencies.
              “The most fundamental principle of appellate review is that ‘“A judgment
or order of the lower court is presumed correct. All intendments and presumptions are
indulged to support it . . . and error must be affirmatively shown.”’ [Citation.]”
(Universal Home Improvement, Inc. v. Robertson (2020) 51 Cal.App.5th 116, 125.) The
burden to establish error is firmly placed on the appellant, in this case, Mother. (Ibid.;
Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) “To demonstrate error, appellant
must present meaningful legal analysis supported by citations to authority and citations to
facts in the record that support the claim of error. [Citations.] When a point is asserted
without argument and authority for the proposition, ‘it is deemed to be without
foundation and requires no discussion by the reviewing court.’ [Citations.] Hence,
conclusory claims of error will fail.” (In re S.C. (2006) 138 Cal.App.4th 396, 408.)
Claims of error will also fail if the appellant neglects to support an argument with any
citations to the record. If a party fails to do so, the argument may be stricken and



                                              8
“deemed to have been waived.” (Duarte v. Chino Community Hospital (1999)
72 Cal.App.4th 849, 856; see also Cal. Rules of Court, rule 8.204(a)(1)(C).)
              These are basic appellate principles and apply to Mother as a self-
represented appellant. (McComber v. Wells (1999) 72 Cal.App.4th 512, 523.) We
recognize Mother made an effort to comply with some of the appellate rules, but her
efforts fall short. In the “Argument” section of her opening brief, Mother presents four
claims under separate headings in compliance with California Rules of Court, rule
8.204(a)(1)(B). However, all four claims are conclusory as they do not contain
meaningful legal analysis. (In re S.C., supra, 138 Cal.App.4th at p. 408.) In all four,
Mother does not provide citations to facts in the record to support her arguments, and in
three of her claims, she cites no legal authority in support. Two of her claims consist of
one sentence. As County Counsel notes, Mother’s brief further runs afoul of appellate
rules as it fails to present a balanced summary of significant facts in the record (Cal.
Rules of Court, rule 8.204(a)(2)(C)), contains few record citations in its statement of facts
(id. at rule 8.204(a)(1)(C)), and refers to an unpublished opinion in violation of California
Rules of Court, rule 8.1115(a).5
              The rules of appellate procedure are not in place to trip-up self-represented
litigants and deny them an appeal. Their purposes are to help a reviewing court
understand the argument being made and the factual and legal support for it so that the
court may give due consideration to the issue. County Counsel asserts Mother’s brief
does “not present a fully articulated legal basis for her apparent requested relief.” We
agree. Mother’s failure to adhere to established appellate principles makes it difficult for



5              In her reply brief, Mother defends her citation of an unpublished decision
by referring to rule 32.1 of the Federal Rules of Appellate Procedure, which allows the
citation of unpublished federal opinions issued after January 1, 2007. However,
California’s Rules of Court apply in this appeal and rule 8.1115(a) prohibits reliance on
unpublished California opinions.

                                              9
us to decipher her exact claims of error. Nevertheless, to the extent we are able to do so,
we will address Mother’s claims on their merits.


I. Failure to Return the Children to Mother’s Custody
              We begin with Mother’s overarching contention the juvenile court should
have ordered the children be returned to her custody immediately. The Agency responds
the juvenile court properly declined Mother’s request for immediate reunification. We
agree with the Agency.
              For years now, this case has been in the postpermanency phase under
section 366.3. “Section 366.3 generally governs periodic reviews (which must be
scheduled every six months) in cases where the child has been placed in long-term foster
care . . . while dependency jurisdiction is continued. [Citations.]” (D.T. v. Superior
Court (2015) 241 Cal.App.4th 1017, 1040.) The purpose of the section 366.3 review
hearing is to ensure continuous efforts are made to find a more permanent placement for
children in long-term foster care. (M.T. v. Superior Court (2009) 178 Cal.App.4th 1170,
1178.) At the review hearing, the court must “inquire about the progress being made to
provide a permanent home for the child [and] shall consider the safety of the child.”
(§ 366.3, subd. (e).) Subdivision (e) of section 366.3 specifies numerous findings the
court must make at the hearing, the first of which is “[t]he continuing necessity for, and
appropriateness of,” the children’s placement. (§ 366.3, subd. (e)(1).) The court must
also determine, as relevant here: whether the child’s permanent plan is still appropriate
(id. at subd. (e)(3)); the parents’ progress “toward alleviating or mitigating the causes
necessitating placement in foster care” (id. at subd. (e)(7)); “[t]he likely date by which the
child may be returned to, and safely maintained in, the home, . . . [or] placed with a fit
and willing relative, . . .” (id. at subd. (e)(8)); and “[t]he frequency and nature of the
visits between the siblings” if they are not placed together (id. at subd. (e)(9)(A)(iv)(I)).



                                              10
              At the review hearing, the court must consider all permanency planning
options for the children, including whether they should be returned to the home of a
parent, placed for adoption, appointed a legal guardian, or placed with a fit and willing
relative. (§ 366.3, subd. (h)(1).) At this stage, however, there is “a statutory presumption
in favor of continued out-of-home placement rather than efforts to return the child home.”
(In re C.W. (2019) 33 Cal.App.5th 835, 840-841.) “Continued foster care is presumed to
be in the child’s best interests unless the parent proves by a preponderance of the
evidence that further efforts at reunification are the best alternative for the child.
([§ 366.3, subd. (f)].)” (In re J.F. (2011) 196 Cal.App.4th 321, 330.) “‘By placing the
burden of proof on the parent and focusing exclusively on the child ’s best interests,
section 366.3, subdivision (f) promotes the welfare of the child and avoids interference
with permanency planning, while leaving open the possibility of reunification in those
rare cases where it might remain the child’s best option.’ [Citation.]” (In re C.W., supra,
33 Cal.App.5th at p. 841.)
              The juvenile court’s order following a section 366.3 hearing, like other
custody placement orders, will not be disturbed on appeal absent a clear abuse of
discretion. (See In re Jasmon O. (1994) 8 Cal.4th 398, 415 [ruling on § 388 petition to
change order after permanency planning hearing reviewed for abuse of discretion;
Alicia B. v. Superior Court (2004) 116 Cal.App.4th 856, 862-863 [placement order under
§ 361.3 reviewed under abuse of discretion standard].) We “‘interfere only “‘if we find
that under all the evidence, viewed most favorably in support of the trial court’s action,
no judge could reasonably have made the order that he [or she] did.’ [Citations.]”
[Citation.]’ [Citation.]” (Alicia B. v. Superior Court, supra, 116 Cal.App.4th at p. 863.)
              The juvenile court’s decision to deny immediate reunification was well
within the court’s discretion. Until Mother addresses the issues that lead to the children’s
dependency, it is not in their best interest to be returned to her. Mother still has not
admitted culpability for the children’s injuries, which lead to the initiation of these

                                              11
dependency proceedings. Even now, more than six years later, she maintains the
allegations of abuse were false. By failing to take responsibility for her actions, Mother
cannot move forward. Although additional services have been recommended, she refuses
to engage in them and therefore has failed to gain the skills she needs to ensure the
children’s safety in her custody. The court reasonably could conclude Mother needed
additional services to address the problems that led to the children’s dependency and that
it was not in the children’s best interest to return them to her custody.
                 The juvenile court, nevertheless, left open the possibility the children would
be returned to Mother in the future, granting her unsupervised visits as a step in this
direction. If Mother takes the additional steps requested by the Agency, there remains the
possibility the children will be returned to her.


II. Visitation
                 Mother’s first two arguments concern visitation. She contends the Agency
was not complying with the court’s prior orders regarding her visitation with the children
and the court should have ordered sibling visits to occur regularly. Neither argument is
supported by citation to pertinent facts in the record or a substantive legal argument and
is therefore waived. (In re Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814,
830.) Even considering the contentions on their merits, we perceive no error.
                 We first consider Mother’s contention the children’s visits with her were
not in compliance with the juvenile court’s orders. The juvenile court previously had
authorized Mother to have six hours monitored visitation with the children weekly.
According to the Agency’s report, during the first half of the review period , at her request
and due to the pandemic, Mother had video visits with the children three days a week.
When visitation transitioned to in-person visits, difficulties arose on some occasions in
getting N.T. and P.T. to the location Mother selected for visitation with all three children.



                                               12
              Mother’s visitation with N.T. and P.T. was complicated by the children’s
out-of-county placement and Mother’s insistence the visits take place at certain locations
near her. Mother was not amenable to travel to locations closer to N.T. and P.T.’s
placement for visitation, thus forcing the children to endure lengthy travel time twice a
week, once on a school night and the other on Saturday. Multiple visits were cancelled
because N.T. and P.T. refused visitation. Mother cancelled her visits with the children
twice. The Agency noted in its report that Mother was owed seven hours of visitation
with D.L. and 19 hours with N.T. and P.T. When the Agency contacted Mother about
possible make-up visits during the children’s winter school break, Mother declined make-
up visits until she heard from the juvenile court. The Agency’s report indicated Mother
also had unsupervised phone calls with the children in addition to video and in-person
visitation.
              At the postpermanency hearing, the court found the Agency had made
reasonable efforts to maintain the children’s relationships with individuals who are
important to them and in their best interests. (§ 366.3, subd. (e)(3).) Mother was an
important person to the children and providing regular visitation was important to
maintaining her relationship with the children. (In re Ethan J. (2015) 236
Cal.App.4th 654, 660.) We conclude substantial evidence supported the court’s finding
the Agency had made reasonable efforts to maintain the children’s relationship with
Mother. The Agency worked with Mother to provide regular visitation. The Agency
found locations for visitation that were agreeable to Mother and coordinated the visits
based on the children’s and Mother’s schedules. To address the missed visits, the
Agency offered Mother make-up visits, but she declined them. We see no error.
              Nor do we find persuasive Mother’s assertion the court should have ordered
sibling visits to occur rather than delegating authority to the Agency to determine the
frequency and duration of these visits. Mother contends the court should have ordered
sibling visitation because “sibling visits were not occurring regularly.” Her contention is

                                            13
not supported by the record. N.T. and P.T. were placed together and they saw D.L. at
their twice weekly visits with Mother. The children saw their older brother when he
accompanied Mother on her visits. The siblings also remained in contact by playing
online video games together. No new orders concerning sibling visitation were needed.


III. Agency’s Request Mother Complete Reunification Services Again
              Mother’s third argument is difficult to decipher as it lacks legal analysis,
legal authority, or citation to the record. For these reasons, we could deem it waived and
pass it without further consideration. (In re S.C., supra, 138 Cal.App.4th at p. 408.)
              We will, nevertheless, address what we believe Mother’s contention to be.
Mother asserts the Agency’s request she complete reunification services again violates
the Fifth Amendment to the United States Constitution and Article I, section 15 of the
California Constitution. We disagree.
              Mother completed some reunification services in 2018, but the Agency has
continued to encourage her to complete additional services. The Agency has done so
because it has concerns Mother has not taken responsibility for her conduct that led to the
initiation of the dependency proceedings and therefore she has not made significant
progress in addressing it.
              Requesting Mother complete additional reunification services does not
implicate her right to remain silent under either the federal or state Constitutions. Juvenile
dependency proceedings are civil in nature, not criminal. Under section 355.1,
subdivision (f), “[t]estimony by a parent . . . who has the care or custody of the minor
made the subject of a proceeding under Section 300 shall not be admissible as evidence
in any other action or proceeding.” Given the immunity provided to a parent in
dependency proceedings, an “order requiring participation in therapy does not infringe a
parent’s right against compelled self-incrimination.” (In re D.C. (2015) 243 Cal.App.4th



                                             14
41, 57, superseded by statute on other grounds as stated in In re A.M. (2020)
47 Cal.App.5th 303, 322.) Accordingly, Mother’s claim fails.


IV. ICWA
              Mother’s fourth argument is that the juvenile court erred by “not addressing
ICWA non-compliance issues.” (Boldface and capitalization omitted.) Mother asserts in
2016 and 2020 she provided information to the Agency regarding the children’s tribe
membership status but the record “continues to reflect inaccurate information regarding
the children’s membership status, notice requirements and proper identification.” This is
the extent of Mother’s argument. She does not provide any citation to the record to
support her claim. Thus, we do not know what information she provided to the Agency
nor what part of the record she contends is inaccurate. A reviewing court will not
perform an independent, unassisted review of the record in search of an alleged error.
(McComber v. Wells, supra, 72 Cal.App.4th at p. 522.) Thus, we may treat Mother’s
claim “‘as waived, and pass it without consideration.’ [Citation.]” (Id. at pp. 522-523.)
              Even considering Mother’s claim on its merits, we reject it. In July 2016,
the court determined ICWA does not apply. Mother, as the appellant, has the burden of
showing the evidence was insufficient to support the ICWA finding. (In re D.F. (2020)
55 Cal.App.5th 558, 565.) Mother has not carried her burden. The appellate record
shows the Agency spoke with Mother on three occasions in 2015 concerning the
children’s potential Indian heritage, and at that time, she stated she had Cherokee Indian
heritage in her family. The Agency obtained information from Mother, and based on the
information provided by “available family members,” the Agency sent notices in January
2016 to the pertinent federal agencies (Secretary of the Interior and Bureau of Indian
Affairs) and three Cherokee tribes. After responses were received, the juvenile court
found the Bureau of Indian Affairs and the tribes had been noticed as required, and the
court determined in July 2016 that ICWA does not apply.

                                            15
               In December 2021, the juvenile court ordered Mother to submit to the
Agency any new information relating to ICWA. However, there is no indication in the
record Mother did so. Accordingly, we have no reason to reverse the court’s finding that
ICWA does not apply. If Mother has new information concerning the children’s Indian
status, she should provide it to the Agency and the court as both have a continuing duty to
inquire whether the children are or may be Indian children. (§ 224.2, subd. (a).)


                                     DISPOSITION
               The January 5, 2022 order from the section 366.3 postpermanency hearing
is affirmed.




                                                 MARKS, J.*

WE CONCUR:



GOETHALS, ACTING P. J.



SANCHEZ, J.

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                            16